Per Curiam.

Appellant was convicted of the crime of robbery in the first degree. On this appeal from the judgment of conviction he claims that he did not receive a fair trial because the District Attorney was permitted to question him at great length about two other crimes of a similar nature. Those crimes had taken place in the same neighborhood as the occurrence for which appellant was being tried. Although appellant denied committing them, the District Attorney attempted to impeach his credibility by further cross-examination. He has that privilege. (People v. Sorge, 301 N. Y. 198, 200.) “ There can, of course, be no doubt as to the propriety of cross-examining a defendant concerning the commission of other specific criminal or immoral acts. ® * And if the questions have basis in fact and are asked by the district attorney in good faith, they are not rendered improper merely because of their number.”
We do not think the good faith of the District Attorney can be seriously questioned. “ ‘ The manner and extent of the cross-examination lies largely within the discretion of the trial judge.’ ” (People v. Sorge, supra, pp. 201-202; People v. Malkin, 250 N. Y. 185, 197.) There was no abuse of discretion on the part of the trial judge particularly in view of the fact that no objection was taken by appellant’s counsel to the continuance of‘the Hue of questioning.
It is also contended by appellant that the evidence of identification was insufficient. The only identification was by the victim himself, but it was positive and certainly sufficient to support the jury’s finding. To hold that the identification made by the witness Morton is insufficient would practically be the equivalent of saying that identification by the victim of a crime must be corroborated.
It is suggested that the extended cross-examination of the appellant as to the other crimes may have, in view of their similarity, prejudiced the jury on the question of identity and bolstered what otherwise was a weak identification. In the first place as heretofore indicated, the identification was not weak, but was definite and positive. Nor can it be fairly said that the cross-examination by the District Attorney was unnecessarily overextended — certainly not to an extent where it could be considered to have influenced the jury's judgment on the question of identification.
We think the appellant received a fair trial and that the evidence sustains the jury’s verdict. The judgment should be affirmed.